DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This final rejection is issued in response to amendments and remarks received 06/13/2022.  Currently, claims 1-2, 5-11 are pending.
Drawings
	The objections to the drawings are overcome via amendment.  The drawings filed 05/07/2020 are accepted.
Election/Restrictions
Newly submitted claim 11 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 1-2, 5-10 are directed to an administration system, and claim 11 is directed toward a method of administering a medical treatment liquid to a patient.  In this instance, the product as claimed can be used in a materially different process of using the product, such as a method of distillation.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 11 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  All of the limitations of claim 2 have been incorporated into claim 1: see lines 12-14.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,814,829 to Lal, in view of US 2016/0206234 to Willemstyn et al.
Regarding claim 1, Lal discloses an administration system (10) for administering a medical treatment liquid to a patient, comprising:
a stopcock (40) comprising a fluid inlet path (at inlet near 40, see figure 1), a first fluid outlet path (42) and a second fluid outlet path (44), the fluid inlet path being equipped with a connecting element (26) configured to allow a connection of a supply container (14) to the fluid inlet path, the first fluid outlet path configured to be connected to an administration extension tube (86) intended to be fluidly connected to a catheter (80, see column 4 line 15),
a purge tubing (56) including a first end (58) fluidly connected to the second fluid outlet path and a second end (at 54) configured to be fluidly connected to a collection container (52).
Lal does not disclose the first fluid outlet path being equipped with a connecting member for connection to the administration extension tube; or a non-return valve configured to enable a flow of fluid from the second fluid outlet path to the purge tubing and to prevent a flow of fluid from the purge tubing to the second fluid outlet path.
Lal does not disclose the specific connection means of outlet (42) to administration tubing (86).  Outlet (44) contains either a male or female luer to fluidly and sealingly engaged with tubing (56), (see column 2 lines 34-35; column 4 line 32).  Willemstyn discloses a tubing set (figure 1) with a three way stopcock (2) including two outlets (connected to 1, and connected at 5) and an inlet (at syringe connection, figure 1).  Connector (5) is a female luer provided to connect tubing (8) which is connected to a patient to the stopcock (2).  Connector allows tubing to be directly connected to other syringe and/or the stopcock to be connected directly to other devices as well when needed [0025, 0030].  Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to provide a connector at the outlet (42), in order to fluidly and sealingly engage with the tubing administration set, as well as allow connections of other tubing and/or devices, which would be dependent on the particular needs of the procedure being performed.
Lal further lacks the non-return valve as claimed.  Outlet (44) is secondary fluid flow outlet for allowing fluid to flow from tubing (26) through (40) and out through (44), in order to fill syringe with a secondary fluid.  Lal further anticipates this outlet can also be used for collecting displaced fluid (14) and air (column 7 line 49-50).  Tubing (26) must be primed before use (column 5 line 62).  Lal finally states it is undesirable to push a secondary medical fluid through line (56) (column 6 line 34-35); thus showing fluid should not travel from (56) to (44), but only through (44) to (56).  The examiner notes this location is disposed between the second fluid outlet path (44) and the purge tubing (56).  Lal discloses one-way valves and multi-way valves which connect via female or male connectors to fluidly and sealingly engage with the syringe of the assembly. The examiner notes the luer connectors are the fastening means of the valves.
 Willemstyn discloses one way check valve (1) which pulls fluid from the stopcock to a flushing syringe [0027].  The check valve prevents backflow into the system to prevent contamination.  [0027]  As shown in figure 1, check valve (1) has first fastening means for connecting with 2 and second fastening means for connecting with 10, thus (configured for) fastening to the first end of the purge tubing (56 of Lal, which connects via luer).  Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to provide a check valve as claimed on outlet (44) in order to prevent backflow and contamination through the valve, since Lal already desires one way flow through (56) whether filling syringe with a secondary fluid or priming the fluid lines.  Preventing contamination of the stopcock and patient extension line would protect the patient from negative consequences.
Lal in view of Willemstyn disclose the administration system substantially as claimed as disclosed above, but in the referenced embodiments do not further disclose which further comprises a coupling device coupled to the second end of the purge tubing and configured to fluidly connect the second end of the purge tubing to the collection container, the coupling device being configured to occupy a first operating stage in which the coupling device  prevents a flow of fluid through the coupling device and towards the collection container, and a second operating state in which the coupling device enables a flow of fluid through the coupling device and towards the collection container, the coupling device comprising a first coupling tip to which the collection container is intended to be coupled, and a second coupling tip and a second coupling tip to which the second end of the purge tubing is coupled, the coupling device being configured to be displaced from the first operating state to the second operating state when connecting the collection container to the first coupling tip.
Lal discloses in some embodiments that end of purge tubing can have a connector (24) for engagement with other connectors (22) of differing containers including injection ports (13B) (see fig. 3B).  The examiner interprets connector (24) as a coupling device coupled to the second end of the purge tubing and configured to fluidly connect the second end of the purge tubing to the collection container.  Lal discloses the connectors can be capped initially.  The examiner notes the capped position is interpreted as the device being in the first operating state since no flow can happen when its capped.  The second operating position is interpreted as when the cap is removed for connection with the collection container, the removal of the cap being the displacement. See column 7 lines 39-45. Lal further discloses various changes and modifications to the embodiments are within the scope of the invention (column 7 line 56-63)  Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to use the coupling device (connector 24) with its first and second operating positions (capped and uncapped) on the end of tubing (56) which would be chosen based upon the particular device being connected thereto, with the operating statuses protecting the sterility of the connection prior to assembly.  Furthermore, Lal anticipates routine modifications amongst the various embodiments, and it is not considered inventive to combine like embodiments within the same invention.
Regarding claim 2, Willemstyn’s check valve further includes a first fastening portion (right side of 1, connected to 2, in figure 1) fastened to the second fluid outlet path (2) and a second fastening portion (threads on left side of 1, figure 1) (configured for) fastening to the first end of the purge tubing (56 of Lal, which connects via luer).
Regarding claim 5, Lal does not disclose wherein the connecting element (26) is a female luer lock connecting element.  Lal does not disclose how the tube (26) is connected to (40).  Outlet (44) contains either a male or female luer to fluidly and sealingly engage with tubing (56), (see column 2 lines 34-35; column 4 line 32).  Tubing connector is a male or female luer connector (column 4 line 30).  Willemstyn discloses a tubing set (figure 1) with a three way stopcock (2) including two outlets (connected to 1, and connected at 5) and an inlet (at syringe connection, figure 1).  Connector (5) is a female luer provided to connect tubing (8) which is connected to a patient to the stopcock (2).  Connector allows tubing to be directly connected to other syringe and/or the stopcock to be connected directly to other devices as well when needed [0025, 0030].  Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to provide a connector at the outlet (40), in order to fluidly and sealingly engage with the connector element (26), as well as allow connections of other tubing and/or devices to inlet (40), which would be dependent on the particular needs of the procedure being performed.  It further would have been obvious to choose a female luer lock since Lal teaches both male and female luer connectors are functional equivalents in the art which perform the same function; one of ordinary skill would choose the female luer lock dependent upon the type of connection on the device being connected to (i.e., when the device or tube being connected to (40) has a male connection), in order to ensure a properly sealed connection. 
Regarding claim 6, Lal in view of Willemstyn does not explicitly disclose in the modified embodiment wherein the connecting member is a male luer-lock connecting member.  However, as previously taught in reference to claim 1, Lal teaches the luer-lock of (44) can be male or female to fluidly and sealingly engaging with tubing (which was modified to arrive at the connecting member).  At the time of applicant’s invention, it would have been obvious to choose a male luer lock since Lal teaches both male and female luer connectors are functional equivalents in the art which perform the same function; one of ordinary skill would choose the male luer lock dependent upon the type of connection on the device being connected to (i.e., when the device or tube being connected to (44) has a female connection), in order to ensure a properly sealed connection. 
Regarding claim 7, Lal discloses a protective cap (36) configured to cooperate with and at least partially cover the connecting element (26) equipping the fluid inlet path. (36 is protective cap at (34), which partially covers (26) to provide a closed fluid pathway from (14) to (26) to (40). (Column 5 lines 30-34)
Regarding claim 8, Lal does not disclose an additional protective cap configured to cooperate with and at least partially cover the connecting member equipping the first fluid outlet path.  However, Lal discloses connector caps for other open ports, including caps 66, 46, 64, and 36.  Before the effective filing date of applicant’s invention, it would have been obvious to try the caps on the finite number of additional ports at (42 and 40) to arrive at applicant’s invention of a cap on (42) when the tubing extension set (86) is not connected, in order to protect the ports from contamination when not in use or when the tubing sets are being replaced or exchanged.  
Regarding claim 9, Lal discloses wherein the stopcock includes a manipulating member (48) which is movable in rotation and which is configured to occupy a first position in which the fluid inlet path is fluidly connected to the first fluid outlet path (column 4 lines 10-14), and a second position in which the fluid inlet path is fluidly connected to the second fluid outlet path (column 4 line 16-19).
Regarding claim 10, Lal discloses wherein the stopcock is a three-way stopcock (40 is stopcock with one inlet and two outlets; column 4 line 1).
Response to Arguments
Applicant's arguments filed 06/13/2022 have been fully considered but they are not persuasive. Applicant’s amendments generally combine the features of previous claims 2-4 into claim 1, while deleting the limitations with respect to the closure element.  In light of the subject matter being deleted, the Wyatt reference is no longer applied against the claims.  The examiner notes that the amended limitation is taught by Lal in an alternative embodiment, such that the coupling device is interpreted as the connector (24), and the cap provides the operating statuses as claimed.  
Applicant argues Willemstyn is not configured to be connected to an administration extension tubing set.  The examiner notes Lal was disclosed as having this feature: Downstream tubing section (86) for connecting with patient access device of a catheter, cannula, or needle.  Column 4 lines 14-15.  
Willemstyn is used as the secondary reference to show the teaching of a one-way valve within a fluid tubing set, which helps to realize Lal’s goals of one way fluid flow from 44 to 56, as described in the rejection.  Applicant further argues the check valve is configured for connection with a syringe, and not a purge tubing.  The examiner notes Willemstyn discloses the valve is for removing residual fluid from the system [0012], and that the syringe that is connected to check valve for flushing may be connected thereto via a short length of tubing [0027].  Thus, the check valve is capable of connection directly with a syringe or via tubing.  Check valves are routine in the art and are commonly placed through administration sets to direct fluid flow as desired and prevent backflow or contamination.
The arguments with respect to Wyatt are moot since Wyatt is not applied in the current rejection.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A SNYDER whose telephone number is (571)272-6486. The examiner can normally be reached 8:00am - 4:00pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA A SNYDER/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783